DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the application 16/746,622 filed on 1/17/2020. This action is non-final.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: an association module in claim 1 and a tracking module in claim 1.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6, 7, and 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation the scanning module which lacks antecedent basis. The component in claim 1 performing the scanning operation, however, is a scanner. For examination purposes, Examiner will interpret the scanning module as the scanner.
Claim 7 recites the limitation The mobile computing device of claim 6 which lacks antecedent basis. For examination purposes, The mobile computing device of claim 6 will be interpreted as The system of claim 6.
Claim 8 and 18 recites the limitation the user of the mobile device which lacks antecedent basis. Neither a user nor a mobile device is recited in claims 10 or 11. For examination purposes, Examiner will interpret the user of the mobile device as a user.
Claims 12-15 and 18-19 recite the limitation The method of claim 10 which lacks antecedent basis. Claim 10 does not recite a method. For examination purposes The method of claim 10 will be interpreted as The method of claim 11.
Claim 17 recites the limitation The mobile computing device of claim 16 which lacks antecedent basis. For examination purposes, The mobile computing device of claim 16 will be interpreted as The method of claim 16.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Claim 1 recites a system for performing a method of scanning a first identifier of a first object, a second identifier of a second object, and a third identifier of a vehicle, storing and associating the first, second, and third identifiers, and tracking a location of the first object based on its association with the second object, the second object’s association with the vehicle, and the location of the vehicle. Therefore, claim 1 is directed to one of the four statutory categories of invention: a machine.
The limitations ... a first delivery object having a first unique identifier thereon; a second delivery object having a second unique identifier thereon; a delivery vehicle having a third unique identifier thereon; ... scan the first unique identifier on the first delivery object and the second unique identifier on the second delivery object; ... generate an association between the first unique identifier on the first delivery object and the second unique identifier on the second delivery object and the third unique identifier on the delivery vehicle, wherein the association indicates that the first delivery object is contained in the second delivery object and that the second delivery object is on the delivery vehicle; ... store the association between the first and second unique identifiers; and ... determine the location of the first delivery object based on the location of the delivery vehicle and the association between the first unique identifier and the second identifier, and between the second unique identifier and the third unique identifier, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of scanning a first identifier of a first object, a second identifier of a second object, and a third identifier of a vehicle (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), storing and associating the first, second, and third identifiers (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and tracking a location of the first object based on its association with 
The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of the aforementioned abstract idea using generic computer components. A system for tracking delivery items, a scanner [0036], an association module [0037], a memory [0033], and a tracking module [0053] are all recited at a high level of generality and are merely invoked as tools to perform the aforementioned abstract idea. Simply implementing the abstract idea on a generic computerized system is not a practical application of the abstract idea. Accordingly, alone and in combination, the additional elements of A system for tracking delivery items, a scanner, an association module, a memory, and a tracking module do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes how to generally “apply” the concept of scanning a first identifier of a first object, a second identifier of a second object, and a third identifier of a vehicle, storing and associating the first, second, and third identifiers, and tracking a location of the first object based on its association with the second object, the second object’s association with the vehicle, and the location of the vehicle. Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 2-10 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 2-10 when analyzed individually, and in combination, are 
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe how to generally “apply” a method of scanning a first identifier of a first object, a second identifier of a second object, and a third identifier of a vehicle, storing and associating the first, second, and third identifiers, and tracking a location of the first object based on its association with the second object, the second object’s association with the vehicle, and the location of the vehicle. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a whole merely describe how to generally “apply” the aforementioned abstract idea in a generic computer environment.  Thus, even when viewed as a whole, nothing in the claims add significantly more to the abstract idea.
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea.  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely use a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. The claims are not patent eligible.
Claim 11 recites a method of scanning a first identifier of a first object, a second identifier of a second object, and a third identifier of a vehicle, storing and associating the first, second, and third identifiers, and tracking a location of the first object based on its association with the second 
The limitations A method for tracking delivery items, the method comprising: scanning a first unique identifier on a first delivery object and a second unique identifier on a second delivery object; generating an association between the first unique identifier on the first delivery object and the second unique identifier on the second delivery object and a third unique identifier on a delivery vehicle, wherein the association indicates that the first delivery object is contained in the second delivery object and that the second delivery object is on the delivery vehicle; storing the association between the first and second unique identifiers; and determining the location of the first delivery object based on the location of the delivery vehicle and the association between the first unique identifier and the second identifier, and between the second unique identifier and the third unique identifier, as drafted, is a method that, under its broadest reasonable interpretation, only covers the concept of scanning a first identifier of a first object, a second identifier of a second object, and a third identifier of a vehicle (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), storing and associating the first, second, and third identifiers (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)), and tracking a location of the first object based on its association with the second object, the second object’s association with the vehicle, and the location of the vehicle (“Certain Methods of Organizing Human Activity” (e.g., commercial interaction)). That is, nothing in the claim elements disclose anything outside the grouping of “Certain Methods of Organizing Human Activity” (e.g., commercial interaction). Accordingly, the claim recites an abstract idea.
The judicial exception is not integrated into a practical application. The claim as a whole merely describes the aforementioned abstract idea “generally linked” to a field of use (specifically, 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the claim as a whole merely describes the concept of scanning a first identifier of a first object, a second identifier of a second object, and a third identifier of a vehicle, storing and associating the first, second, and third identifiers, and tracking a location of the first object based on its association with the second object, the second object’s association with the vehicle, and the location of the vehicle “generally linked” to a field of use (specifically, shipping/transportation). Thus, even when viewed as a whole, nothing in the claim adds significantly more to the abstract idea. Therefore the claim is not patent eligible.
Claims 12-20 have been given the full two part analysis including analyzing the limitations both individually and in combination. Claims 12-20 when analyzed individually, and in combination, are also held to be patent ineligible under 35 U.S.C. 101. The recited limitations of the dependent claims fail to establish that the claims do not recite an abstract idea because the recited limitations of the dependent claims merely further narrow the abstract idea.
The limitations of the dependent claims fail to integrate an abstract idea into a practical application because the claims as a whole merely describe a method of scanning a first identifier of a first object, a second identifier of a second object, and a third identifier of a vehicle, storing and associating the first, second, and third identifiers, and tracking a location of the first object based on its association with the second object, the second object’s association with the vehicle, and the location of the vehicle “generally linked” to a field of use (specifically, shipping/transportation). The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, the claims as a 
Performing the further narrowed abstract ideas of the dependent claims on the additional elements of the independent claim, individually or in combination, does not impose any meaningful limits on practicing the abstract ideas and amount to performing the abstract idea “generally linked” to a field of use (specifically, shipping/transportation).  Similarly, the recited limitations of the dependent claims fail to establish that the claims provide an inventive concept because claims that merely perform the abstract idea “generally linked” to a field of use (specifically, shipping/transportation) cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-12, and 14-20 are rejected under 35 USC § 102(a)(1) and 35 USC § 102(a)(2) as being anticipated by Henderson (U.S. Pub. No. 2014/0262690).
Regarding the following claim 1 and 11 limitations, Henderson, as shown, discloses the following limitations:
A system for tracking delivery items, the system comprising: a first delivery object having a first unique identifier thereon; [See [0110]; Henderson teaches a system that uses identifying indicia on medication unit doses 20 (i.e. first delivery objects) to identify medication unit doses 20.]
... a second delivery object having a second unique identifier thereon; [See [0110]; Henderson teaches a system that uses identifying indicia on bins/overpacks (i.e. second delivery objects) to identify bins/overpacks.]
... a delivery vehicle having a third unique identifier thereon; [See [0273]; [0184]; Henderson teaches a car for transporting medication in bins/overpacks having an identification detectable by sensors.] [See [0119]; [0123]; Henderson further teaches, in a separate embodiment, bins/overpacks and their associated medication being transported by an autonomous ground vehicle.]
... a scanner configured to scan the first unique identifier on the first delivery object and the second unique identifier on the second delivery object; [See [0110]; Henderson teaches using a reader to scan medication and bins/overpacks to read their identifying indicia.]
... an association module configured to generate an association between the first unique identifier on the first delivery object and the second unique identifier on the second delivery object and the third unique identifier on the delivery vehicle, wherein the association indicates that the first delivery object is contained in the second delivery object and that the second delivery object is on the delivery vehicle;
... a memory configured to store the association between the first and second unique identifiers; [See [0110]; Henderson teaches a database that stores associations between medication and the bin/overpacks they are stored in.]
... and a tracking module configured to determine the location of the first delivery object based on the location of the delivery vehicle and the association between the first unique identifier and the second identifier, and between the second unique identifier and the third unique identifier. [See [0110]; [0272]; [0273]; Henderson teaches determining an association with between a medication and a bin/overpack it is stored in, and determining an association with the bin/overpack and a train car transporting it.  Henderson further teaches tracking a location of the train car and its contents (bins/overpacks and their associated medication contents).]
Regarding the following claim 2 and 12 limitations, Henderson, as shown, discloses the following limitations:
The system of claim 1, wherein the delivery objects are items, or item containers. [See [0110]; Henderson teaches delivery objects comprising medication (i.e. items), or bins/overpacks (i.e. item containers).]
Regarding the following claim 4 and 14 limitations, Henderson, as shown, discloses the following limitations:
The system of claim 1, wherein the first unique identifier is associated with an item and the second unique identifier is associated with an item container. [See [0110]; Henderson teaches identifying indicia on medication unit doses 20 (i.e. first delivery objects) to identify medication unit doses 20 and identifying indicia on bins/overpacks (i.e. second delivery objects
Regarding the following claim 5 and 15 limitations, Henderson, as shown, discloses the following limitations:
The system of claim 1, further comprising a fourth item having a fourth unique identifier thereon, wherein the scanner is configured to scan the fourth unique identifier, and wherein the association module is configured to store an association between the fourth unique identifier and the second unique identifier, wherein the association indicates that the fourth delivery object is contained in the second delivery object. [See [0088]; (Fig. 2, elements 122, 124, 126); [0110]; Henderson teaches a second medication with a unique identifier associated with and stored within the same bin/overpack (i.e. the second delivery object) as a first medication.]
Regarding the following claim 6 and 16 limitations, Henderson, as shown, discloses the following limitations:
The system of claim 5, where in the scanning module is further configured to scan the second unique identifier and to generate a list of unique identifiers associated with the second unique identifier. [See [0110]; Henderson teaches scanning a bin/overpack to determine all medication associated with it.]
Regarding the following claim 7 and 17 limitations, Henderson, as shown, discloses the following limitations:
The mobile computing device of claim 6, wherein the list of unique identifiers associated with the second unique identifier includes the first and fourth unique identifiers. [See [0110]; Henderson teaches scanning a bin/overpack to determine all medication (i.e. the first and fourth unique identifiers) associated with it.]
Regarding the following claim 8 and 18 limitations, Henderson, as shown, discloses the following limitations:
The system of claim 1, the system further comprising: a user interface configured to receive a unique identifier associated with the user of the mobile device; and wherein the association module is further configured to generate an ownership relationship between the unique identifier associated with the user and the second unique identifier associated with the second delivery object. [See [0114]; [0122]; [0126]; Henderson teaches a user interface for receiving a user identification, and providing an audit trail related to which user accessed a car to retrieve medication/bins (i.e. the association module is further configured to generate an ownership relationship between the unique identifier associated with the user and the second unique identifier associated with the second delivery object).]
Regarding the following claim 9 and 19 limitations, Henderson, as shown, discloses the following limitations:
The system of claim 1, the system further comprising a user interface configured to receive a delivery object type for the first and second delivery objects. [See [0110]; Henderson teaches certain indicia identifying a medication, and other indicia identifying a bin/overpack.]
Regarding the following claim 10 and 20 limitations, Henderson, as shown, discloses the following limitations:
The system of claim 9, wherein the type of delivery object is one of a container type delivery object or an item type delivery object. [See [0110]; Henderson teaches certain indicia identifying a medication, and other indicia identifying a bin/overpack.]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Henderson (U.S. Pub. No. 2014/0262690) in view of Vain (U.S. Pub. No. 2019/0168392).
Regarding the following claim 3 and 13 limitations, Henderson, as shown, discloses all claim 1 limitations. Henderson does not, however Vain does, disclose the following limitations:
The system of claim 1, wherein the delivery vehicle comprises a vehicle trailer. [See [0120]; Vain teaches a vehicle comprising a trailer for transporting stored items.]
It would have been obvious to one of ordinary skill in the arts as of the effective filing date of the claimed invention to combine the item delivery tracking system of Henderson with the trailer feature of Vain.  Adding a trailer to a delivery vehicle of Henderson would increase the storage capacity, and thereby increase the efficiency and cost-effectiveness, of the vehicle.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Schwartz (U.S. Pub. No. 2019/0152376) teaches a delivery vehicle storing and tracking system.
Chudy (U.S. Pub. No. 2010/0030667) teaches a medication storage organizational system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS GOMEZ whose telephone number is (571) 272-0926. The examiner can normally be reached on 7:30 AM – 4:30 PM EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/C.G./
Examiner, Art Unit 3628
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628